. DISTRICT COUR
RICT OF MARYLANG
IN THE UNITED STATES DISTRICT,COURT, .., .
FOR THE DISTRICT OF MARYLAND ve PG

3 OFFIC!
a he
|

REE

oo =a
sr ° 3

t “

CASA de MARYLAND, INC., et al., Al WELT
Plaintiffs, nme
Vv. Case No. GJH-18-cv-845

DONALD J. TRUMP, in his official capacity
as President of the United States, et al.,

Defendants.

Nee ee eee

 

STIPULATION AND [P6265=687 PROTECTIVE ORDER

WHEREAS, on March 23, 2018, Plaintiffs filed the above-captioned action;

WHEREAS, in this Action, Plaintiffs challenge the termination of Temporary Protected
Status for El Salvador;

WHEREAS, on November 28, 2018, the Court granted in part and denied in part
Defendants’ motion to dismiss pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6),
see ECF No. 44;

WHEREAS, the parties have been engaging in discovery; and

WHEREAS, Defendants have determined that certain responsive documents contain
information that they wish to protect as described herein.

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among

the attorneys for Plaintiffs and Defendants, as follows:
Protected Information

As used herein, the term “Protected Information” means non-privileged
information that Defendants designate for protection, including
official/organizational and personal e-mail addresses, phone numbers, and
addresses of government personnel; website links internal to the Government;
information considered by Defendants to be non-responsive; and information
designated by Defendants as sensitive on the ground that dissemination could
constitute an undue intrusion into personal privacy or impose undue annoyance,
embarrassment, or oppression within the meaning of Federal Rule of Civil
Procedure 26(c)(1).

To allow Defendants to redact Protected Information from produced documents
before produced documents are filed with the Court, the parties agree to the
following procedure:

a) Where Plaintiffs make a motion or other filing with exhibits, Plaintiffs
shall first file the motion or other document without the exhibits and
immediately thereafter serve the exhibits on Defendants by e-mail so
that Defendants may redact Protected Information.

b) Defendants shall review and make redactions of any information they
seek to designate as Protected Information and transmit the exhibits as
redacted to Plaintiffs by e-mail within five business days of service of
the exhibits.

c) Plaintiffs shall within five business days file the exhibits as redacted

by Defendants, linking them in the court’s electronic case filing
d)

system to the motion or other filing to which they relate, unless
Plaintiffs dispute whether redacted information constitutes Protected
Information or whether certain Protected Information should be left
unredacted in an exhibit.

Should the parties disagree as to whether any information in the
exhibits should be redacted, the parties shall meet and confer in an
effort to resolve the disagreement. If the parties are unable to resolve
the disagreement, Plaintiffs may move for a determination by the
Court of whether the information in dispute constitutes Protected
Information, or may move to file the exhibits under seal.

The delayed filing of exhibits pursuant to this provision shall not affect
the deadline for Defendants’ response to a motion or other document

by Plaintiffs, which deadline shall run from the filing of the motion.

3. To allow Defendants to redact Protected Information from produced documents

before produced documents are otherwise disseminated, the parties agree to the

following procedure:

a)

b)

Before Plaintiffs otherwise disclose produced documents they will
serve the documents on Defendants by e-mail so that Defendants may
redact Protected Information.

Defendants shall review and make redactions of any information they
seek to designate as Protected Information and transmit the documents
as redacted to Plaintiffs by e-mail within 14 days of service of the

documents. To the extent that Plaintiffs propose dissemination of a
IT.

large volume of documents, the parties may reach agreement between
themselves, without involving the Court, on the amount of time
Defendants have to make any necessary redactions.

c) Should the parties disagree as to whether any information in the
exhibits should be redacted or on the timeline for Defendants to make
any necessary redactions, the parties shall meet and confer in an effort
to resolve the disagreement. If the parties are unable to resolve the
disagreement, Plaintiffs may move for a determination by the Court of
whether the information in dispute constitutes Protected Information or

on the timeline for Defendants to make any necessary redactions.

4. Plaintiffs may disseminate Protected Information in unredacted form to and

between their attorneys and agents in this action, including any expert or
consultant who is expressly retained to assist in connection with the this action
(“Plaintiffs’ Agents”). The undersigned Counsel shall require Plaintiffs’ Agents
receiving such documents to manifest their assent to be bound by the provisions
of this Order by signing a copy of the annexed “Acknowledgment Of Stipulation
And Protective Order” prior to being afforded access to any such materials.
Plaintiffs shall not otherwise disseminate Protected Information.

Fed. R. Evid. 502(d) Provision

For purposes of this provision, “document” includes all items listed in Fed. R.
Civ. P. 34(a)(1)(A) and (B). “Documents produced” includes all documents made

available for review or produced in any manner during this litigation.
7. This provision governs those procedures that shall be used in the event of an
inadvertent production of a document during this litigation. Inadvertent
production of a document, or part of a document, shall not constitute a waiver of
any privilege or protection as to any portion of that document, or as to any
undisclosed privileged or protected communications or information concerning
the same subject matter, in this or any other proceeding. This Stipulation and
Order applies to attorney-client privilege and work-product protections, as well as
all other protections afforded by Federal Rule of Civil Procedure 26(b) and any
other applicable privilege. Nothing in this Stipulation and Order shall constitute
an admission that any document disclosed in this litigation is subject to any of the
foregoing privileges or protections, or that any party is entitled to raise or assert
such privileges. Additionally, nothing in this agreement shall prohibit parties
from withholding from production any document covered by any applicable
privilege or other protection. Nothing in this agreement shall limit a party’s right
to conduct a pre-production review of documents as it deems appropriate.

8. Ifa party discovers a document (or any part thereof) produced by another party
that it believes to be privileged or otherwise protected and that has not been
designated as privileged or protected by this Stipulation and Order, the receiving
party shall promptly notify the producing party and, upon request of the
producing party, must return the document or destroy it and certify to the
producing party that it has been destroyed. Nothing in this Stipulation and Order
is intended to shift the burden to identify privileged and protected documents

from the producing party to the receiving party.
9.

10.

12.

If the producing party determines that a document produced (or any part thereof)
is subject to a privilege or privileges, the producing party shall promptly give the
receiving party notice of the claim of privilege (“privilege notice”).

The privilege notice must contain information sufficient to identify the document
including, if applicable, a Bates number as well as identification of the privilege

asserted and its basis.

. Upon receiving the privilege notice, if the receiving party agrees with the

privilege assertion made, the receiving party must promptly return the specified
document(s) and any copies or destroy the document(s) and copies and certify to
the producing party that the document(s) and copies have been destroyed. The
receiving party must sequester and destroy any notes taken about the document.
If a receiving party disclosed the document or information specified in the notice
before receiving the notice, it must take reasonable steps to retrieve it, and so
notify the producing party of the disclosure and its efforts to retrieve the

document or information.

Upon receiving the privilege notice, if the receiving party wishes to dispute a
producing party’s privilege notice, the receiving party shall promptly meet and
confer with the producing party. The document(s) shall be sequestered and not be
used by the receiving party in the litigation (e.g., filed as an exhibit to a pleading
or used in deposition) while the dispute is pending. If the parties are unable to
reach an agreement about the privilege assertions made in the privilege notice, the
receiving party may make a sealed motion for a judicial determination of the

privilege claim.
IV.

13.

15.

16.

17.

Pending resolution of such judicial determination, the parties shall both preserve
and refrain from using the challenged information for any purpose and shall not
disclose it to any person other than those required by law to be served with a copy
of the sealed motion. The receiving party’s motion challenging the assertion must
not publicly disclose the information claimed to be privileged. Any further
briefing by any party shall also not publicly disclose the information claimed to
be privileged if the privilege claim remains unresolved or is resolved in the
producing party’s favor.

Miscellaneous Provisions

. This Stipulation and Order has no effect upon, and shall not apply to, any party’s

use of any document or other information developed or obtained independent of
discovery in this action for any purpose, provided that the production of the
document or information by any such source to the receiving party shall not be
known by the receiving party, after due inquiry, to be in violation of any
confidentiality obligation.

Nothing in this Stipulation and Order shall affect the right of any party to seek
additional protection against the disclosure of documents or materials.

Any party may apply to the Court at any time, upon proper notice, for a
modification of this Stipulation and Order with respect to the handling or
designation of any document or for any other purpose.

This Stipulation and Order shall be binding upon any present and future party to

this action.
18. This Stipulation and Order shall be effective and enforceable upon signature by

counsel and endorsement by the Court.

SO ORDERED.

Dated: 7/31(LA 7 2019
VEZ b—

George J. Hazel
United States District Court Judge

 
Dated: July 31, 2019

/s/ Steven Schulman

Steven Schulman (D. Md. 17144)

Caroline L. Wolverton (pro hac vice)

Jillie B. Richards (pro hac vice)

AKIN GUMP STRAUSS HAUER & FELD, LLP
2001 K Street, N.W.

Washington, D.C. 20006

Phone: (202) 887-4000

Fax: (202) 887-4288

sschulman@akingump.com

Attorneys for Plaintiff CASA de Maryland, Inc.

/s/ Dennis A. Corkery

Dennis A. Corkery (D. Md. 19076)
WASHINGTON LAWYERS’
COMMITTEE FOR CIVIL RIGHTS AND
URBAN AFFAIRS

11 Dupont Circle, Suite 400

Washington, DC 20036

(202) 319-1000
matthew_handley@washlaw.org
dennis_corkery@washlaw.org

Attorneys for Plaintiffs Jose E. Guevara,
Juan Rodriguez, and Luis Andrade

Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General
JOHN R. TYLER
Assistant Branch Director

/s/ Adam Kirschner

ADAM KIRSCHNER

IL Bar No. 6286601

Senior Counsel

United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, N.W.

Washington, DC 20530

Tel: (202) 353-9265

Fax: (202) 616-8470

Email: Adam.Kirschner@usdoj.gov
Counsel for Defendants
